B. E. SAEEOLD, J.
The application for a rehearing has been accompanied by written arguments, able and exhaustive of the subject. But we are not convinced that our interpretation of the twenty-eighth item of the will is erroneous. The difficulty lies, not in any failure of Samuel C. Townsend or his representatives to comply with the conditions annexed to the devise, nor in the discovery of the testator’s intention. Circumstances have occurred since the testator’s death, and while the title to the property yet remained in his estate, which renders the obligation of the estate to the devisee impossible of discharge, while the conditions on which it rested have been or may yet be performed. If this were a sale of the property on the terms required of Samuel C. Townsend, equity could not decree a specific performance, because a large portion of the consideration has perished ; nor would it decree a rescission, because the parties could not be put in statu quo in this, particularly, that the legatees would be chargeable with the rents and profits of about fifty thousand dollars *576■worth of property, and the interest thereon, for the time he had it in possession, without receiving any return for the two thousand dollars a year which he may have paid to his successor and without any default on his part. The court would rather, in the exercise of its flexible powers, allow an abatement out of the purchase-money or compensation, for any deficiency in the title or quantity of the estate.
Thq payment of twenty thousand dollars, required to be secured before Samuel C. Townsend should have the possession of the property, does not seem to be so much a condition on which he was to have the bequest, as a diminution of the estate. .It was not so much refusal or failure to comply with this term, which was to work a forfeiture of the estate, because compliance could have been enforced. The purpose most prominently manifested by the testator, in making this bequest, was to have Samuel 0. to act as executor. But recognizing that circumstances might render it impossible for him to do so, he takes no advantage of such necessity, and allows him to employ a successor.
Events have made it impossible to execute the will of the testator. There has been such part performance as to prevent a retrogression. In this situation of the parties, what should the court do ? Clearly, the loss of property must fall upon the owner. Samuel C. Townsend received the property that its use might be his compensation as executor, or pay for that of his successor. He must lose that use. The title to the property existing in the slaves was in the estate. Its loss must be borne by the estate. It can not be said that in the twenty-eighth item a greater intention is manifested to give twenty thousand dollars to the residuary legatees, than to give a valuable legacy to the nephew. The latter was to render important services in consideration of the bequest to him which the law regards as a sufficient equivalent. A partial performance has been effected, and his representative is ready and able to execute the remainder. But the estate cannot comply with its obligation. The residuary legatees are mere ben*577efieiaries. Justice must precede generosity, and the claims on the latter are at least equal. We think there is no error in our decision.
The rehearing is denied.